EXHIBIT 10.8
FORM OF WARRANT
NEITHER THIS WARRANT NOR THE SECURITIES FOR WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
EASYLINK SERVICES INTERNATIONAL CORPORATION

WARRANT

      Warrant No.  _____    Dated: May  _____, 2009

EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware corporation (the
“Company”), hereby certifies that, for value received,                      or
its registered assigns (the “Holder”), is entitled to purchase from the Company
up to a total of                      shares of class A common stock, $0.01 par
value per share (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
equal to $0.01 per share (as adjusted from time to time as provided in
Section 9, the “Exercise Price”), at any time and from time to time from and
after the date hereof and through and including the date that is five years from
the date hereof (the “Expiration Date”), and subject to the following terms and
conditions.
1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in that certain Securities Exchange Agreement dated May  ____,
2009, by and between the Company, the Holder and the other Purchasers identified
therein (the “Securities Exchange Agreement”).
2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

 



--------------------------------------------------------------------------------



 



3. Registration of Transfers. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of the Company by the Holder
hereof; provided, however, that the transferee shall agree in writing to be
bound by the terms and subject to the conditions of this Warrant and the
Securities Exchange Agreement. Subject to compliance with applicable securities
laws, the Company shall register the transfer of any portion of this Warrant in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Transfer Agent or
to the Company at its address specified herein. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
4. Exercise and Duration of Warrants.
(a) Subject to the limitations set forth in Section 11 hereof, this Warrant
shall be exercisable by the registered Holder in whole or in part at any time
and from time to time on or after the date hereof to and including the
Expiration Date. At 6:30 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.
(b) A Holder may exercise this Warrant by delivering to the Company (i) the
original Warrant, (ii) an exercise notice, in the form attached hereto (the
“Exercise Notice”), appropriately completed and duly signed, and (iii) payment
of the Exercise Price for the number of Warrant Shares as to which this Warrant
is being exercised in any form of consideration permitted under Section 10
hereof, and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
5. Delivery of Warrant Shares.
(a) Subject to Section 5(c) below and the limitations set forth in Section 11,
upon exercise of this Warrant, the Company shall promptly (but in no event later
than five Trading Days after the Exercise Date) issue or cause to be issued and
cause to be delivered to or upon the written order of the Holder and in such
name or names as the Holder may designate, a certificate for the Warrant Shares
issuable upon such exercise, free of restrictive legends unless the Warrant
Shares are not freely transferable without volume restrictions pursuant to
Rule 144 under the Securities Act. The Holder, or any Person so designated by
the Holder to receive Warrant Shares, shall be deemed to have become holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
request of the Holder, use its best efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions.

 

-2-



--------------------------------------------------------------------------------



 



(b) Subject to Section 5(c) below and the limitations set forth in Section 11
hereof, this Warrant is exercisable, either in its entirety or, from time to
time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
(c) In addition to any other rights available to a Holder, if the Company fails
to deliver or cause to be delivered to the Holder a certificate representing
Warrant Shares by the third Trading Day after the date on which delivery of such
certificate is required by this Warrant, and if after such third Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
that the Holder anticipated receiving from the Company (a “Buy-In”), then the
Company shall, within five Trading Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.
(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms and subject to the conditions hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares (other than such limitations contemplated by this
Warrant). Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.
(e) Each certificate for Warrant Shares shall bear a restrictive legend to the
extent and as provided in the Securities Exchange Agreement and any certificate
issued at any time in exchange or substitution for any certificate bearing such
legend shall also bear such legend, unless, in the opinion of counsel for the
Holder thereof (which opinion shall be reasonably satisfactory to counsel for
the Company), the securities represented thereby are not, at such time, required
by law to bear such legend.

 

-3-



--------------------------------------------------------------------------------



 



6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.
7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.
9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately by multiplying the number of Warrant Shares by a fraction of
which the numerator shall be the number of shares of Common Stock outstanding
immediately after such event and of which the denominator shall be the number of
shares of Common Stock outstanding immediately before such event. Any adjustment
made pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination. Notwithstanding the foregoing, no
adjustment will be made under this paragraph (a) in respect of any payment of
accruing dividends of Common Stock that are required under the terms of the
Company’s Series C Preferred Stock in effect as of the date hereof.

 

-4-



--------------------------------------------------------------------------------



 



(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) cash or any other asset (in each case,
“Distributed Property”), then in each such case the Company will hold the
Distributed Property in escrow and deliver to the Holder, the Distributed
Property that the Holder would have been entitled to receive in respect of such
number of Warrant Shares had the Holder been the record holder of such Warrant
Shares immediately prior to such record date upon exercise of this Warrant.
(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(a) above), or
(v) there is a Change of Control (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive), upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). The aggregate
Exercise Price for this Warrant will not be affected by any such Fundamental
Transaction, but the Company shall apportion such aggregate Exercise Price among
the Alternate Consideration in a reasonable manner reflecting the relative value
of any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. In the event of a Fundamental
Transaction, the Company or the successor or purchasing Person, as the case may
be, shall execute with the Holder a written agreement providing that:
(x) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this
Warrant and the Securities Exchange Agreement, and

 

-5-



--------------------------------------------------------------------------------



 



(y) if registration or qualification is required under the Securities Exchange
Act of 1934 (the “Exchange Act”) or applicable state law for the public resale
by the Holder of shares of stock and other securities so issuable upon exercise
of this Warrant, such registration or qualification shall be completed prior to
such reclassification, change, consolidation, merger, statutory exchange,
combination or sale.
If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a New Warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
(d) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.
(f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for a Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 

-6-



--------------------------------------------------------------------------------



 



10. Payment of Exercise Price. Payment of the Exercise Price shall be made at
the option of the Holder by one or more of the following methods: (i) by
delivery of a certified or official bank check or by wire transfer of
immediately available funds in the amount of such Exercise Price payable to the
order of the Company, (ii) by instructing the Company to withhold a number of
Warrant Shares then issuable upon exercise of this Warrant with an aggregate
fair market value equal to such Exercise Price, (iii) by surrendering to the
Company (x) shares of Common Stock previously acquired by the Holder with an
aggregate fair market value equal to such Exercise Price and/or (y) shares of
Series E Preferred Stock with an aggregate Liquidation Preference (as such term
is defined in the Series E Certificate of Designation) equal to such Exercise
Price, or (iv) any combination of the foregoing. In the event of any withholding
of Warrant Shares or surrender of Common Stock and/or Series E Preferred Stock
pursuant to clause (ii), (iii) or (iv) above where the number of shares whose
fair market value is equal to the Exercise Price is not a whole number, the
number of shares withheld by or surrendered to the Company shall be rounded up
to the nearest whole share and the Company shall make a cash payment to the
Holder based on the incremental fraction of a share being so withheld by or
surrendered to the Company in an amount determined by reference to the fair
market value of a share of Common Stock or Liquidation Preference of a share of
Series E Preferred Stock, as applicable.
11. Limitation on Exercise. The number of shares of Common Stock that may be
acquired by a Holder upon any exercise of Warrants (or otherwise in respect
hereof) shall be limited to the extent necessary to insure that, following such
exercise (or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with such Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 9.9% of the total
number of issued and outstanding shares of Common Stock (including for such
purpose the shares of Common Stock issuable upon such conversion).
12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share or right to purchase the
nearest whole share, as the case may be.
13. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (iii) the Trading Day following
the date of mailing, if sent by a nationally recognized overnight courier
service specifying next Business Day delivery, or (iv) upon actual receipt by
the party to whom such notice is required to be given, if by hand delivery. The
address and facsimile number of a party for such notices or communications shall
be as set forth in the Securities Exchange Agreement, unless changed by such
party by two Trading Days’ prior notice to the other party in accordance with
this Section 13.

 

-7-



--------------------------------------------------------------------------------



 



14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
15. Miscellaneous.
(a) Subject to the restrictions on transfer set forth on the first page hereof
and in Section 3, this Warrant may be assigned by the Holder. This Warrant may
not be assigned by the Company except to a successor in the event of a
Fundamental Transaction or with the prior written consent of the Holder. This
Warrant shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant, together with the other Transaction Documents,
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns. The restrictions set forth in
Section 11 hereof may not be amended or waived.
(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

-8-



--------------------------------------------------------------------------------



 



(c) Governing Law; Venue; Waiver Of Jury Trial. all questions concerning the
construction, validity, enforcement and interpretation of this warrant shall be
governed by and construed and enforced in accordance with the laws of the state
of new york (except for matters governed by corporate law in the state of
Delaware). each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the city of new york, borough of
manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the transaction documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
the company hereby waives all rights to a trial by jury.
(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

            EASYLINK SERVICES INTERNATIONAL CORPORATION
      By:           Name:           Title:        

 

-10-



--------------------------------------------------------------------------------



 



FORM OF EXERCISE NOTICE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
To: EASYLINK SERVICES INTERNATIONAL CORPORATION
The undersigned is the Holder of Warrant No.                      (the
“Warrant”) issued by EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware
corporation (the “Company”). Capitalized terms used herein and not otherwise
defined have the respective meanings set forth in the Warrant.

  1.  
The Warrant is currently exercisable to purchase a total of                     
Warrant Shares.

  2.  
The undersigned Holder hereby exercises its right to purchase
                                         Warrant Shares pursuant to the Warrant.

  3.  
The Holder shall pay the sum of $                     to the Company in
accordance with the terms of the Warrant.

  4.  
The Holder intends that payment of the Exercise Price shall be made by (check
one or more):

 _____  cash exercise under Section 10(i)
 _____  withholding of Warrant Shares under Section 10(ii)
 _____  shares of Common Stock previously acquired by Holder under
Section 10(iii)
 _____  shares of Series E Preferred held by Holder under Section 10(iii)

  5.  
Pursuant to this exercise, the Company shall deliver to the Holder
                     Warrant Shares in accordance with the terms of the Warrant.

  6.  
Following this exercise, the Warrant shall be exercisable to purchase a total of
                     Warrant Shares.

 

 



--------------------------------------------------------------------------------



 



  7.  
If there is not an effective Registration Statement covering the sale of the
Warrant Shares, and the Warrant Shares are not freely transferable without
volume restrictions pursuant to Rule 144 under the Securities Act, then the
Holder represents and warrants to the Company as follows:

 
(a) Investment Intent. Such Holder is acquiring the Warrant Shares as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Warrant Shares or any part thereof in violation of applicable
securities laws, without prejudice, however, to such Holder’s right at all times
to sell or otherwise dispose of all or any part of such Warrant Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Holder to hold the
Warrant Shares for any period of time. Such Holder understands that the Warrant
Shares may not be sold, assigned or transferred unless (i) a registration
statement under the Securities Act is in effect with respect thereto or (ii) an
exemption from registration is found to be available to the reasonable
satisfaction of the Company.

(b) Purchaser Status. At the present time and at the time such Holder was
originally offered the Warrant Shares, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.
(c) Experience of such Holder. Such Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Warrant Shares, and has so evaluated the
merits and risks of such investment. Such Holder is able to bear the economic
risk of an investment in the Warrant Shares and, at the present time, is able to
afford a complete loss of such investment.
(d) General Solicitation. Such Holder is not purchasing the Warrant Shares as a
result of any advertisement, article, notice or other communication regarding
the Warrant Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Exercise Notice to be duly
executed as of the date indicated below.

              Dated:                     , ____   Name of Holder:    
 
 
 
  (Print)        
 
   
 
   

            By:           Name:           Title:      
 
    (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)    

 

-3-



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
[To be completed and signed only upon transfer of Warrant]
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the within
Warrant to purchase                      shares of Common Stock of EASYLINK
SERVICES INTERNATIONAL CORPORATION to which the within Warrant relates and
appoints                      attorney to transfer said right on the books of
EASYLINK SERVICES INTERNATIONAL CORPORATION with full power of substitution in
the premises.
Dated:                     , _____

         
 
 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)    
 
       
 
       
 
  Address of Transferee    
 
       
 
       
 
       
 
       
 
       
In the presence of:
       
 
       
 
       

 

-4-